The order of the probate- court, in that it does not fix a sum below which the shares of stock could not be sold at private sale, is defective and not in compliance with Section .10704, General Code.
Such défect however, does not impair the title to the stock in the plaintiff where it appears that the proceedings in all other respects conformed to the statutes and that the sale was made in good faith, at the market value, and in the absence of -.fraud or collusion.
The petition states a cause of action and the demurrer must be overruled. Sutherland v. Brush, 11 Am. Dec., 282 (notes); Edney v. Baum, 97 N. W. Rep., 252 255; Rockel’s Probate Practice, Vol. 1, p. 420; Jelke v. Goldsmith, Administrator, 52 O. S., 499.